                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 CEDRIC ROSE,                                  §
                 Movant,                       §
                                               §
 v.                                            §   No. 3:21-cv-1273-M (BT)
                                               §   No. 3:07-cr-169-M-1
UNITED STATES OF AMERICA,                      §
             Respondent.                       §



             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has taken under consideration the Findings, Conclusions, and Recommendation

of United States Magistrate Judge Rebecca Rutherford dated June 14, 2021. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error and has found none. IT

IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are accepted.

       SO ORDERED this 12th day of July, 2021.
